Citation Nr: 0801831	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

These matters initially came to the Board on appeal from 
rating decisions in November 2004 and in August 2005 that, in 
part, denied service connection for hypertension and for a 
heart disability.  The veteran timely appealed.

In March 2007, the Board remanded the matters for additional 
development.


FINDINGS OF FACT

1.  Hypertension was not demonstrated within the first post-
service year, and is not related to a disease or injury 
during active service; and is not due to or aggravated by a 
service-connected disability.

2.  Other than hypertension and occasional tachycardia, there 
is no competent evidence establishing that the veteran 
currently has a chronic heart disability; and the competent 
evidence is against linking any heart disability to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
claimed as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

2.  The criteria for service connection for a heart 
disability, claimed as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2004 and March 2005 letters, the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In July 2007, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Any defects as to the timeliness of this latter notice as are 
rendered moot as service connection is not warranted for 
either disability.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that both his hypertension and a heart 
disability are caused or aggravated by his service-connected 
diabetes mellitus.  Service connection is available on a 
secondary basis for disability that is proximately due to a 
service-connected disease or injury, and when, generally, a 
service connected disability aggravates a non-service-
connected disability.  38 C.F.R. § 3.310(a).

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In this case, service medical records contain neither 
manifestations nor complaints, nor findings of hypertension, 
elevated blood pressure readings, or other symptoms of 
coronary artery disease or any heart problems.  The report of 
the veteran's January 1970 discharge examination indicates 
that his heart was normal and reflects that his blood 
pressure at the time was 124/82.  

Records do reflect a significant family history of coronary 
artery disease.  In October 2003, a VA examiner noted that 
the veteran's hypertension has been ongoing for quite some 
time.  The examiner opined that the hypertension would not be 
secondary to the diabetes mellitus, recently diagnosed in 
2003.  No complications have been associated with the 
veteran's diabetes mellitus.

VA outpatient treatment records, dated in October 2003, 
reflect that the veteran's tachycardia is likely secondary to 
his lung disease.  Service connection has not been 
established for any lung disability.  

X-rays show the veteran's heart to be within normal limits in 
size in August 2004.

In February 2005, Richard Fruehling, M.D., reported that he 
had reviewed the veteran's service medical records.  
Dr. Fruehling opined that it is as likely as not (greater 
than 50 percent likelihood) that the veteran's current 
hypertension/heart condition is the result of his diabetes 
mellitus.  No rationale was provided.

Records reflect sinus tachycardia and an otherwise normal 
electrocardiogram accomplished by VA in May 2007.

During a June 2007 VA examination, the examiner noted that 
the clinical evidence was insufficient to warrant a diagnosis 
of any acute or chronic heart disorder.  Blood pressure 
readings were 130/79, and essential hypertension was 
diagnosed.

After reviewing the claims file, the veteran's medical 
history and physical findings, as well as up-to-date medical 
literature, the examiner opined that the veteran's chronic 
hypertension did not have its onset in service.  The examiner 
also found no evidence of a heart disability or symptoms 
suggestive of a cardiac condition.  Moreover, there was no 
evidence that the veteran's diabetes mellitus was the 
etiology or cause of the veteran's hypertension or of any 
cardiac condition.  Nor was there evidence that the veteran's 
diabetes mellitus aggravated or hastened progression or 
severity of any hypertension or cardiac condition beyond 
natural progression.  In support of the opinions, the 
examiner noted the veteran's diabetes mellitus as reasonably 
well-controlled and without evidence of any renal impairment 
or other significant complications.

The Board finds the June 2007 VA examiner's rather thorough 
opinion to be more persuasive than Dr. Fruehling's opinion.  
For one thing, Dr. Fruehling neither provided any treatment 
records nor referenced any specific pieces evidence or 
factors in support of the opinion.  In fact, Dr. Fruehling's 
opinion is rather cursory, and is three lines in length.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given); see also Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (essentially provide that opinions which appear to 
have been based entirely on the history provided by the 
veteran, and not supported by the objective evidence of 
record, carry little probative weight.)

While the veteran is competent to offer statements of first-
hand knowledge that he suffered two violent heart attacks 
post-service, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the onset of 
hypertension or of medical diagnosis or causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In fact, the veteran's statements about cardiac residuals are 
outweighed by the absence of sufficient clinical findings, as 
mentioned by the June 2007 VA examiner.

Here, the competent evidence weighs against a finding that 
the veteran's hypertension or any heart disability is 
proximately due to or the result of diabetes mellitus; or 
that the veteran's hypertension or any heart disability was 
aggravated by diabetes mellitus.

Nor is there competent medical evidence showing 
manifestations of hypertension to a degree of 10 percent 
within one year from the date of termination of active 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran may have had a long history of hypertension, the 
record does not document any hypertension within one year of 
service.

Hence, the weight of the evidence is against each of the 
claims, and against the grant of service connection.

Inasmuch as the preponderance of the evidence is against the 
claims for service connection, reasonable doubt does not 
arise and the claims are denied.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for a heart disability, to include as 
secondary to service-connected diabetes mellitus, is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


